DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration-After Non-Final Rejection filed 02/17/2022 for application 16/747,345.
Claims 1, 8, and 15 have been amended.  No claims have been cancelled.  Claim 20 is new.  Thus, claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14, and 20 are rejected under 5 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(2) as being anticipated by Borchers (Borchers et al., US 8,255,618)

Regarding claim 1, teaches A memory system comprising: a plurality of queues (Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c used by the Memory Controller 230 to obtain memory operation commands from the host in accordance with a partition work schedule which may be driven by the number of available slots. See also Borchers, column 1 line 47-60 that discloses the command dispatcher contains a unified command buffer containing slots dedicated to the memory partitions based on the priorities of each partition.   See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue. )
for holding respective subsets of a plurality of commands with different priorities;  (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59 that discloses the slots that make up the command dispatcher queues are allocated based on the respective priorities of each of the memory partitions that are the source of the data.   See Borchers Fig. 3 and supporting paras column 8, line 34-43 that discloses a command dispatch buffer 300 which is an example of a plurality of queues for scheduling at the device.   See Borchers column 1, line 48-60 that discloses the Arbiter schedules based on priorities and Borchers column 6 line 8-18 that discloses command dispatcher queues are scheduled based on priorities.)
a scheduler configured to schedule the plurality of commands for processing based on respective priorities  (Borchers, column 6, line 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each queue where a weight is an example of a priority.  Examiner notes that Memory Controller 230 of Fig.2 is an example of a scheduler.) and expected completion times of the commands; (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.  See also Borchers, column 14, lines 7-19 that discloses the commands are scheduled per the expected latency by Latency Manger 637 shown in Figure 6 of Borchers.)
for each of the plurality of commands (Borchers, column 6, lines 9-15 discloses the queue arbiter 231 may obtain memory cooperation commands for memory partitions having a plurality of partition queues in accordance with the respective priorities for each queue of the respective plurality of partition queues, Memory Controller 230 containing the queue arbiter 231 schedules each of the commands based on the priorities for each of the plurality of commands as established by the priority of the queue in which each command is placed. ) with the different priorities in the queues; (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59, Borchers Fig. 3 and supporting paras column 8, line 34-43, Borchers column 1, line 48-60,  Borchers column 6 line 8-18, all of which establish the priority for the queue Arbiter 231 used by the Memory Controller to schedule commands to Memory Devices 250 (a-f). Thus the queue arbiter 231 of schedules each of the plurality of commands based on the priority of the queue from which it is obtain from. )
and a decoder operably coupled to the plurality of queues for receiving and decoding the commands (Borchers column 7, lines `30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands)
according to respective schedules of the commands in the queues, as determined by the scheduler.  (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers column 5, line 55-61 discloses different weights are assigned to different priorities. See also Borchers column 1, lines 55-57 that discloses the work schedule may be based on the respective priorities of each of the memory partitions. Thus the Memory Controller of Borchers schedules the commands in the queues 212 (a-c), 214a, and 216 (a-b) based on the weights of the queues where a weight is an example of a respective schedule of the commands in the queues, which is determined by the Memory Controller 231 (the scheduler). )

Regarding claim 2, Borchers teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the expected completion time for each of the plurality of commands includes expected execution time.  (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.)

Regarding claim 3, Borchers teaches all of the limitations of claim 2 above.  Borchers further teaches wherein the expected completion time for each of the plurality of commands includes expected wait time.  (Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.)

Regarding claim 4, Borchers teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the system determines the expected completion time by estimating execution latency of the decoder.  (Borchers column 16, liens 53-67 discloses the latency times may indicate the time it will take to complete execution of the commands.   Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands, thus would be included in the execution latency of the decoder.)

Regarding claim 7, Borchers teaches all of the limitations of claim 1 above.  Borchers further teaches wherein, in scheduling the plurality of commands for processing, the scheduler considers, for each of the commands, an updated priority which is determined based on a current priority of the command, predicted execution time of the command and predicted wait time of the command.  (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue. Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.   Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.  Borchers, column 14, lines 7-19 that discloses the commands are scheduled or returned to the host per the expected latency.   Thus the scheduling of the commands would be based on the priority of the individual queues and the expected latency of the commands awaiting in the queue which would include the predicted wait time of the commands.)

Regarding claim 8, A method (Borchers [Abstract] discloses both a memory device and methods for dispatching memory commands) for scheduling and sending commands (Borchers [Abstract] and column 1, lines 48-59 discloses a schedule of memory operation commands.   Borchers Fig.1 Queue Arbiter and/or Command Dispatcher and supporting paras column 1 line 51 to column 2 line 65 that describes the implementation of the schedule) 
to a decoder, (Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 
the method comprising: queueing respective subsets of commands in respective queues; (Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 	
scheduling the commands for processing by the decoder, using a scheduler, based on respective priorities (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights, where the scheduler may be either the Queue Arbiter and/or the Command Dispatcher. and expected completion times of the commands;  (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution. See also Borchers, column 14, lines 7-19 that discloses the commands are scheduled per the expected latency.)
for each of the plurality of commands (Borchers, column 6, lines 9-15 discloses the queue arbiter 231 may obtain memory cooperation commands for memory partitions having a plurality of partition queues in accordance with the respective priorities for each queue of the respective plurality of partition queues, Memory Controller 230 containing the queue arbiter 231 schedules each of the commands based on the priorities for each of the plurality of commands as established by the priority of the queue in which each command is placed. ) with the different priorities in the queues; (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59, Borchers Fig. 3 and supporting paras column 8, line 34-43, Borchers column 1, line 48-60,  Borchers column 6 line 8-18, all of which establish the priority for the queue Arbiter 231 used by the Memory Controller to schedule commands to Memory Devices 250 (a-f). Thus the queue arbiter 231 of schedules each of the plurality of commands based on the priority of the queue from which it is obtain from. )
and  transmitting the commands from the queues to the decoder for processing (Borchers column 7, lines `30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 
according to respective schedules of the commands in the queues, as determined in the scheduling operation.  (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers column 5, line 55-61 discloses different weights are assigned to different priorities. See also Borchers column 1, lines 55-57 that discloses the work schedule may be based on the respective priorities of each of the memory partitions. Thus the Memory Controller of Borchers schedules the commands in the queues 212 (a-c), 214a, and 216 (a-b) based on the weights of the queues where a weight is an example of a respective schedule of the commands in the queues, which is determined by the Memory Controller 231 (the scheduler). )

Regarding claim 9, Borchers teaches all of the limitations of claim 8 above.  
The remainder of claim 9 recites limitations detailed in claim 2 above, and thus is rejected based on the teachings and rationale of claim 2 above.

Regarding claim 10, Borchers teaches all of the limitations of claim 9 above.  
The remainder of claim 10 recites limitations detailed in claim 3 above, and thus is rejected based on the teachings and rationale of claim 3 above.

Regarding claim 11, Borchers teaches all of the limitations of claim 8 above.  
The remainder of claim 11 recites limitations detailed in claim 4 above, and thus is rejected based on the teachings and rationale of claim 4 above.

Regarding claim 14, Borchers teaches all of the limitations of claim 8 above.
The remainder of claim 14 recites limitations detailed in claim 7 above, and thus is rejected based on the teachings and rationale of claim 7 above.

	Regarding claim 20, Borchers teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the scheduler is configured to schedule the plurality of the commands for processing based on the respective priorities of each of the commands in all of the queues (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers Fig. 2, and supporting paras, column 5 line 52 through column 6 line 8 that schedules a plurality of commands, based on the respective priorities of the commands established by the priorities of queues, and schedules each of the commands in all of the queues.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers as disclosed in claims 1-4, 8, and 11-12 and further in view of Ryabinin (Ryabinin et al., US 2017/0123898 A1).

Regarding claim 5, Borchers teaches all of the limitations of claim 4 above.  
However, Borchers  does not explicitly teach wherein the system estimates execution latency of the decoder based on syndrome weight.
Ryabinin, of a similar field of endeavor, further teaches wherein the system estimates execution latency of the decoder based on syndrome weight. (Ryabinin [Abstract] teaches that there may be an ECC decoder to initiate decoding of a codeword or subcode using a particular operating mode based on the BER estimate.   Ryabinin [0010] teaches that syndrome weights generally indicate a number of expected bit errors and is considered a form of BER estimation.  Ryabinin [0069] discloses that the memory system may process memory commands according to the bit error rate estimate , thus may be based on a syndrome weight which is a form of BER.)
Borchers and Ryabinin are in a similar field of endeavor as both relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER to estimate the latency of a command into the solution of Borchers.  One would be motivated to do so in order to (Ryabinin [0069]) reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  


Regarding claim 6, The combination of Borchers and Ryabinin teaches all of the limitations of claim 5 above.  
Ryabinin further teaches wherein the syndrome weight is based on a parity check matrix of an error correcting code used by the decoder.  (Ryabinin [0029] that discloses the calculation of the syndrome weight based on the parity check matrix H)


Regarding claim 12,  Borchers teaches all of the limitations of claim 11 above.  However, Borchers does not explicitly teach wherein the scheduling of the commands for processing by the decoder comprises: estimating execution latency of the decoder based on syndrome weight.
Ryabinin, of a similar field of endeavor, further teaches wherein the scheduling of the commands for processing by the decoder comprises: estimating execution latency of the decoder based on syndrome weight.  (Ryabinin [Abstract] teaches that there may be an ECC decoder to initiate decoding of a codeword or subcode using a particular operating mode based on the BER estimate.   Ryabinin [0010] teaches that syndrome weights generally indicate a number of expected bit errors and is considered a form of BER estimation.  Ryabinin [0069] discloses that the memory system may process memory commands according to the bit error rate estimate , thus may be based on a syndrome weight which is a form of BER.)
Borchers and Ryabinin are in a similar field of endeavor as both relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER to estimate the latency of a command into the solution of Borchers.  One would be motivated to do so in order to (Ryabinin [0069]) reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  


Regarding claim 13, The combination of Borchers and Ryabinin teaches all of the limitations of claim 12 above.
The remainder of claim 13 recites limitations detailed in claim 6 above, and thus is rejected based on the teachings and rationale of claim 6 above.


Regarding claim 15, A memory controller comprising: a plurality of queues for holding respective subsets of a plurality of commands with different priorities; (Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c.   See also Borchers, column 1 line 47-60 that discloses the command dispatcher contains a unified command buffer containing slots dedicated to the memory partitions based on the priorities of each partition.   See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue. )
a scheduler to determine or update a priority for each of the commands using a metric function,  (Examiner notes that consistent with paragraph [0070] of the instant application, a function that schedules a command based on the commands current priority, its predicted execution time and/or its predicted wait time is an example of a metric function.  Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers, column 5, lines 20-34 discloses the weights are a form of priority.  Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.  )
and to schedule the commands based on the determined or updated priorities of the commands; (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue.)
for each of the plurality of commands (Borchers, column 6, lines 9-15 discloses the queue arbiter 231 may obtain memory cooperation commands for memory partitions having a plurality of partition queues in accordance with the respective priorities for each queue of the respective plurality of partition queues, Memory Controller 230 containing the queue arbiter 231 schedules each of the commands based on the priorities for each of the plurality of commands as established by the priority of the queue in which each command is placed. ) with the different priorities in the queues; (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59, Borchers Fig. 3 and supporting paras column 8, line 34-43, Borchers column 1, line 48-60,  Borchers column 6 line 8-18, all of which establish the priority for the queue Arbiter 231 used by the Memory Controller to schedule commands to Memory Devices 250 (a-f). Thus the queue arbiter 231 of schedules each of the plurality of commands based on the priority of the queue from which it is obtain from. )
for receiving and processing the commands according to respective schedules for each command, as determined by the scheduler.  (Borchers, column 6, line 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each queue.
Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c.  See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue.  Borchers, column 3 lines 51 through column 4 line 65.  Thus the Memory Controller Queue Arbiter and Command Dispatchers receives and processes commands from the Host Partition queues and schedules them in the Command Queues 234a-236b.)

However, Borchers does not explicitly disclose and an error-correction code (ECC) decoder operably coupled to the plurality of queues.
Ryabinin, of a similar field of endeavor, further discloses and an error-correction code (ECC) decoder operably coupled to the plurality of queues  (Ryabinin [0031]-[0032] discloses an ECC decoder receives command from the host and provides the commands to the ECC decoder 125.)
Borchers and Ryabinin are in a similar field of endeavor as both relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER estimated latency to the ECC decoder interface of a command into the solution of Borchers.  One would be motivated to do so in order to (Ryabinin [0069] reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  
The reasons for obviousness with respect to incorporating Ryabinin into the solution of Borchers for claims 16-19 are the same as those presented for claim 15 above.


Regarding claim 16, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
wherein the metric function determines or updates the priority for each of the commands based on a current priority of the command, an expected execution time of the command, and an expected wait time for the command.  (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue. Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.   Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.  Borchers, column 14, lines 7-19 that discloses the commands are scheduled or returned to the host per the expected latency.   Thus the scheduling of the commands would be based on the priority of the individual queues and the expected latency of the commands awaiting in the queue which would include the predicted wait time of the commands.)


Regarding claim 17, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
Borchers further teaches wherein the metric function is selected in accordance with at least one of the following maximize throughput, minimize worst case latency, and improve quality-of-service of the memory controller.  (Borchers Fig. 8 element 860 and supporting paras column 17, lines 21-33, that discloses if the latency estimate is above a latency threshold, the command is return to the host device without being processed, thus insuring the worst case latency does not exceed the threshold, an example of minimize worst case latency).


Regarding claim 18, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
Ryabinin further discloses further comprising an ECC component in which the plurality of queues, the scheduler and the ECC decoder are embodied.  (Ryabinin [0027] discloses that the ECC decoder 125 processes sub codes based in part on the syndrome weight of the sub code to estimate the number of bit errors likely to be present in the sub code.   Thus the solution of Borchers shown in Fig. 6 that shows a Memory Controller that processes a plurality of queues via the Queue Arbiter 631 according to the priorities of the queues and the latencies of the commands would incorporate the ECC of Ryabinin within the Memory Controller 630 of Borchers and the Memory Controller may be view as an ECC component.   See also Borchers Fig. 3 and supporting paras column 8, line 34-43 that discloses a command dispatch buffer 300 which is an example of a plurality of queues for scheduling at the device.   See Borchers column 1, line 48-60 that discloses the Arbiter schedules based on priorities and Borchers column 6 line 8-18 that discloses command dispatcher queues are scheduled based on priorities.)


Regarding claim 19, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
 further comprising a control component including a processor, the scheduler being embodied in the control component.  (Borchers Fig. 6 where the memory controller 630 is an example of a control component, that includes a scheduler (queue arbiter 631 and command dispatcher 633) that includes a response processor 639)



Response to Remarks
Examiner thanks applicant for their remarks and claim amendments of February 17, 2022.   They have been fully considered, however they are not persuasive.

Applicant argues on page 12 Borchers describes having relative priorities between partitions but does not describe scheduling according to priorities of commands with different priorities in the queue.

Examiner respectfully disagrees.   
Applicant is arguing claim limitations not claimed.  
Applicant’s arguments on page 9 of their remarks point to the Abstract and highlight ‘A metric function is applied to determine or update the priority of each of the multiple commands in multiple queues based on expected execution time and expected wait time’.  This Abstract statement discloses the priority of the commands in multiple queues is based on expected execution time and expected wait time.  The amended claim does not limit how the predicted execution time and predicted wait time is computed.  Under broadest reasonable interpretation, it may be an average for the queue and all elements within the queue may share the same estimate.  
Applicant’s further arguments on page 9 of their remarks point to [0070] of the instant application and notes ‘To that end, the scheduler 62 may use a metric to dynamically update the priority of each of the commands in all queues, e.g., queues 61a, 61b, 61c.  In an embodiment, the scheduler 62 may determine the updated priority of a command, i.e., priority(t+1), based on a function of the command’s current priority, i.e., priority(t), its predicted execution time, and its predicted wait time.’  Again, the amended claim does not limit how the predicted execution time and predicted wait time is computed.  Under broadest reasonable interpretation, it may be an average for the queue and all elements within the queue may share the same estimate.   While this paragraph of the instant application clarifies that the scheduler may ‘dynamically update the priority of each of the commands in all queues’, this does not preclude that all commands in a queue have a common priority, estimated execution time and executed wait time and when the common value is updated, the priority of ‘each of the commands’ in the queue is updated.   
Applicant’s further arguments on page 9 of their remarks point to [0071] of the instant application that discloses ‘priority (t+1)=f(priority(t+1), predicted execution time, predicted wait time).’    Examiner notes that this limitation states priority (t+1) is a function of priority(t+1), which is the same time period.  Thus the priority is a function of itself.  However paragraph [0070] discloses ‘In an embodiment , the scheduler 62 may determine the updated priority of a command , i.e. , priority ( t + 1 ) , based on a function of the command's current priority , i.e. , priority ( t ) , its predicted execution time , and its predicted wait time.’.   Thus Examiner interprets [0070] to discloses priority (t+1) = f (priority(t), predicted execution time, predicted wait time).   However, Applicant has not amended claim 1 to incorporate this concept.   This concept states that the priority of a command may be established from the previous priority of the command and the predicted execution time and predicted wait time of the command.  The claim does not limit how the priority of the command, the predicted execution time, and predicted wait time is computed.  Under broadest reasonable interpretation, it may be an average for the queue and all of the commands in the queue may share a common priority, and common predicted execution and wait times.
Examiner notes that the claim limitations in claim 1 recites ‘a scheduler configured to schedule the plurality of commands .. based on respective priorities and expected completion times of the commands for each of the plurality of commands with the different priorities of the queues.’    Under broadest reasonable interpretation, ‘schedule the plurality of commands.. based on respective priorities and expected completion times of the command’ could include the case where each of the command is in a queue and each queue has a predicted priority and predicted completion time applied to all of the commands in the queue.   Furthermore, the limitation ‘each of the plurality of commands with the different priorities of the queues’ may be interpreted as each of the plurality of commands are in different queues with different priorities.  The claim limitation ‘schedule a plurality of commands.. each of the plurality of commands with the different priorities of the queues’ may be interpreted as the queues having a priority, and the different queues have different priorities, and the plurality of commands may have different priorities based on the different priorities of the queues to which they belong.  
Similarly ‘decoding the commands according to respective schedules of the commands in the queues’ may be interpreted that the commands in the queues have a schedule, but does not necessarily claim that they are unique schedules for individual commands within a single queue.
Thus, applicant’s argument that claim 1 is allowable because ‘Borchers describes having relative priorities between partitions, but does not describe scheduling according to priorities of commands with different priorities in the queue’ is not persuasive because claim 1 does not claim ‘commands with different priorities in the queue’.  Claim 1 does not claim separate commands within a single queue have distinct priorities.

Applicant further argues on page 12 “Furthermore, Borchers’ process manages the queues on a queue-by-queue basis, but does not manage an individual commands within a queue except to return a received memory operation command to host device 610 when a latency threshold was exceeded’”. 
Examiner agrees that Borchers ‘manages queues on a queue-by-queue basis’ where the priority of the queues are used to schedule commands from the queues.  However, this does not preclude Borchers from disclosing the claim limitations as detailed above because the claim as written may be made up of separate queues, where all of the commands within a queue have a priority established for queue based on average values for predicted execution time and predicted wait time that is common for all commands in the queue.  
Examiner disagrees with applicants conclusion that Borchers ‘does not manage an individual commands within a queue except to return a received memory operation command to host device 610 when a latency threshold was exceeded’.     Borchers column 5, lines 52 through column 6 line 8 discloses ‘the host computing device 210 may be configured to assign priorities to the individual host memory operation queues for memory partitions.’..  memory commands would be obtained (by the memory controller 230 ) form the queue 212b three times as frequently as from the queue 212c.’   Thus Borchers is obtaining (receiving commands from the Host Computing Device queues based on the priority of the queues.   Thus the host queues 212 (a-c), 214a, and 216 (a-b) control sending data to the memory controller.   Borchers, column 1, lines 23-26 discloses ‘The memory controller further includes a plurality of command queues operationally coupled with the command dispatcher, where each command queue is associated with a respective one of the plurality of memory devices.’   Thus Borchers discloses a plurality of queues where each queues is associated with a memory device.   Per Borchers column 13, lines 47-50 ‘the latency manager 637 may be configured to maintain a cumulative latency estimate for each respective memory device of the memory devices 650’.   Per Borchers column 16, lines 53-59 ‘maintaining (e.g., in the latency manager 637 or 700), for each memory device 650, a respective cumulative  latency estimate.  In the method 800, each respective cumulative latency estimate may indicate an estimated amount of time that currently pending memory operations commands for the respective memory device will take to complete execution.’   Borchers column 6, lines 40-42 discloses each memory device is associated with one of the memory partitions.   
Thus data is transferred to the Memory Devices 250 (a-f) in Borchers using queues controlled based on the priority, and total latency as well as the wait time that contributes to the latency.
Examiner further notes, that the claim limitation of ‘based on’ may be interpreted as ‘as influenced by’.  Thus claim 1 may be interpreted as ‘a scheduler configured to schedule the plurality of commands for processing as influenced by respective priorities and expected completion times of the commands for each of the plurality of commands’ as how the respective priorities and expected completion times of the command influences the scheduler configured to schedule the plurality of commands is not claimed.  This simply means that the schedule of the command is influenced by the respective priorities and expected completion times of the commands.

Applicant’s argument with respect to independent claims 8 and 15 all rely upon perceived errors in independent claim 1 which have been addressed by the rejection and remarks directed to claim 1 above.

Applicants arguments with respect to dependent claims 2-7, 9-14, and 16-20 all rely upon perceived errors in the base claims which have been addressed in the rejection and remarks relating to the base claims above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138